Case: 12-13722    Date Filed: 02/06/2013   Page: 1 of 2

                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-13722
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 2:12-cr-14017-DLG-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

MARGARITO ARGUELLO,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (February 6, 2013)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Timothy Cone, appointed counsel for Margarito Arguello in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
              Case: 12-13722    Date Filed: 02/06/2013   Page: 2 of 2

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Arguello’s conviction and

sentence are AFFIRMED.




                                         2